

116 HRES 1040 IH: Supporting the designation of July 2020 as Uterine Fibroids Awareness Month.
U.S. House of Representatives
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1040IN THE HOUSE OF REPRESENTATIVESJuly 1, 2020Mr. David Scott of Georgia (for himself, Ms. Clarke of New York, Ms. Blunt Rochester, Mr. Connolly, Ms. Moore, Mr. Hurd of Texas, Ms. Norton, Mrs. Lawrence, Mr. Butterfield, Mr. Rush, Mr. Grijalva, and Mr. Van Drew) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONSupporting the designation of July 2020 as Uterine Fibroids Awareness Month.Whereas fibroids may cause significant morbidity through their presence in the uterus and pelvic cavity, causing significant pelvic pain, abnormal uterine bleeding, reproductive dysfunction, miscarriages, and even infertility;Whereas the pain, discomfort, stress, and other physical and emotional symptoms of living with fibroids may significantly interfere with a woman’s quality of life, compromising her ability to function normally, work, or care for her family, and may lead to more severe health and wellness issues;Whereas uterine fibroids are the most prevalent medical condition affecting women, with an estimated 30 percent of women developing a uterine fibroid by age 35, and 80 percent of women developing a uterine fibroid by age 50;Whereas the exact number of affected women is unknown, as early detection and diagnosis are difficult because only 1 out of 4 women who have a uterine fibroid exhibit symptoms severe enough to require treatment; Whereas the overall incidence of uterine fibroids is estimated to disproportionately impact Black and Hispanic women, who also experience more severe symptoms, resulting in an incidence rate that is 3 times greater in women with Black ancestry and 2 times greater in Hispanic women compared to Caucasian women;Whereas a hysterectomy, or removal of the uterus, is among the most common surgical treatments for uterine fibroids, and more than 200,000 hysterectomies are performed each year to treat uterine fibroids, at an estimated annual cost of more than $2,000,000,000;Whereas uterine fibroids were estimated to cost the United States $5,900,000,000 to $34,400,000,000 annually with an estimated annual lost work cost of $1,600,000,000 to $17,200,000,000 through absenteeism and short-term disability in women ages 25 to 54; andWhereas public awareness and education campaigns on uterine fibroids prevention, screening, and symptoms are held during the month of July each year: Now, therefore, be itThat the House of Representatives—(1)supports the goals and ideals of Uterine Fibroids Awareness Month;(2)recognizes the disparity in incidence rates for Black and Hispanic uterine fibroid patients;(3)recognizes the need for greater research, treatment, and care options regarding uterine leiomyoma; and(4)encourages the President to issue a proclamation calling upon the people of the United States to observe the month with appropriate awareness and educational activities.